Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Commission File Number: 333-159801 Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources, Inc. Commences Consent Solicitation to Amend Indenture Governing Foundation PA Coal Company, LLC’s Outstanding 7¼% Senior Notes Due 2014 ABINGDON, Va., July 1, 2009 – Alpha Natural Resources, Inc. (NYSE: ANR) (“Alpha”) today announced that it is commencing a consent solicitation (the “Consent Solicitation”) to amend the indenture (the “Indenture”) under which Foundation PA Coal Company, LLC (the “Issuer”) issued its 7¼% Senior Notes due August 1, 2014 (the “Notes”). The Consent Solicitation is being conducted in connection with the previously announced proposed merger (the “Merger”) between Alpha and Foundation Coal Holdings, Inc. (NYSE: FCL), a Delaware corporation (“Foundation”) and an indirect parent of the Issuer, pursuant to an Agreement and Plan of Merger dated as of May11, 2009 (the “Merger Agreement”).However, consummation of the Merger is not conditioned on the success of the Consent Solicitation. Promptly following the consummation of the Merger and so long as the other conditions to the Consent Solicitation are satisfied and Alpha has not terminated the Consent Solicitation, Alpha or its designee will pay, either directly or indirectly, to The Depository Trust Company or the tabulation agent for the Consent Solicitation the aggregate consent payment due to each Holder (as defined below) who has validly delivered and not validly revoked a consent prior to the Expiration Time (as defined below).The consent payment will be in an amount equal to $7.50 for each $1,000 principal amount of Notes with respect to which a consent has been validly delivered.Other than the Consent Payment, Holders will receive no consideration for granting any consent solicited by Alpha pursuant to the Consent Solicitation Statement. Subject to certain conditions set forth in the Merger Agreement, Alpha will merge with and into Foundation upon consummation of the Merger.Foundation, which will be the surviving corporation, will be renamed Alpha Natural Resources, Inc. (“New Alpha”).After the Merger is consummated, the Issuer will be a wholly owned indirect subsidiary of New Alpha.Pursuant to the Merger Agreement, Foundation has agreed to cooperate, and to cause its subsidiaries (including the Issuer) to cooperate, with Alpha to effect the Consent Solicitation. The terms and conditions of the Consent Solicitation are described in the Consent
